1

2

3

4

5                               UNITED STATES DISTRICT COURT

6                                         DISTRICT OF NEVADA

7                                                     ***

8    TANIKO SMITH and ELSIE SPELL,                      Case No. 3:16-cv-00456-MMD-WGC

9                                       Plaintiffs,                   ORDER
            v.
10
     ISIDRO BACA, et. al.,
11
                                  Defendants.
12

13   I.     SUMMARY

14          This is a civil rights case brought by a former employee of the Nevada

15   Department of Corrections (“NDOC”)—Elsie Spell—and her husband Taniko Smith, an

16   individual in the NDOC’s custody. Before the Court is Plaintiffs’ objection (ECF No. 37) to

17   Magistrate Judge William G. Cobb’s order (ECF No. 36) denying Plaintiffs’ motion for

18   appointment of counsel (ECF No. 35). The Court has reviewed Defendants Isidro Baca

19   and James Dzurenda’s response (ECF No. 38). For the following reasons, the Court

20   overrules Plaintiffs’ objection.

21   II.    BACKGROUND

22          Plaintiffs are proceeding on Count I of their First Amended Complaint (“FAC”),

23   which alleges that Defendants violated Plaintiffs’ equal protection rights by prohibiting

24   Plaintiff Spell from visiting Plaintiff Smith based on Plaintiff Spell’s status as a former

25   NDOC employee. (ECF No. 27 at 4.)

26          Plaintiffs moved for appointment of counsel (ECF No. 35), and the Magistrate

27   Judge denied the motion, finding that Plaintiffs did not establish exceptional

28   circumstances that would warrant appointment of counsel (ECF No. 36 at 2-3).
1    III.   LEGAL STANDARD

2           Magistrate judges are authorized to resolve pretrial matters subject to district

3    court review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. §

4    636(b)(1)(A); see also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may

5    reconsider any pretrial matter referred to a magistrate judge in a civil or criminal case

6    pursuant to LR IB 1-3, where it has been shown that the magistrate judge’s ruling is

7    clearly erroneous or contrary to law.”). “This subsection . . . also enable[s] the court to

8    delegate some of the more administrative functions to a magistrate, such

9    as . . . assistance in the preparation of plans to achieve prompt disposition of cases in

10   the court.” Gomez v. United States, 490 U.S. 858, 869 (1989). “A finding is clearly

11   erroneous when although there is evidence to support it, the reviewing body on the

12   entire evidence is left with the definite and firm conviction that a mistake has been

13   committed.” United States v. Ressam, 593 F.3d 1095, 1118 (9th Cir. 2010) (quotation

14   omitted). A magistrate’s pretrial order issued under 28 U.S.C. § 636(b)(1)(A) is not

15   subject to de novo review, and the reviewing court “may not simply substitute its

16   judgment for that of the deciding court.” Grimes v. City & County of San Francisco, 951

17   F.2d 236, 241 (9th Cir. 1991).

18   IV.    DISCUSSION

19          There is no constitutional right to appointed counsel in a § 1983 action. E.g.,

20   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), opinion reinstated in pertinent

21   part, 154 F.3d 952, 954 n.1 (9th Cir. 1998) (en banc). The provision in 28 U.S.C. §

22   1915(e)(1), however, gives a district court the discretion to request that an attorney

23   represent an indigent civil litigant. 28 U.S.C. § 1915(e)(1) (“The court may request an

24   attorney to represent any person unable to afford counsel.”); see, e.g., Wilborn v.

25   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Yet, the statute does not give the court

26   the authority to compel an attorney to accept appointment, such that counsel remains

27   free to decline the request. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S.

28   296, 310 (1989). Furthermore, while the decision to request counsel lies within the


                                                 2
1    discretion of the district court, the court may exercise this discretion to request counsel

2    only under “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

3    1991). “A finding of exceptional circumstances requires an evaluation of both the

4    likelihood of success on the merits and [the plaintiff’s ability to] articulate his claims pro

5    se in light of the complexity of the legal issues involved.” Id. (quoting Wilborn, 789 F.2d

6    at 1331) (internal quotation marks omitted).

7           The Magistrate Judge did not clearly err or rule contrary to law in finding a lack of

8    exceptional circumstances to warrant appointment of counsel. Plaintiffs argued that

9    counsel should be appointed because Plaintiffs are unskilled in litigation and the issues

10   in the Complaint are complex. (ECF No. 35 at 1.) But most pro se plaintiffs are not skilled

11   litigators and the issue presented in the FAC—a single claim for violation of equal

12   protection rights—is fairly straightforward.

13          Plaintiffs argue that the Magistrate Judge erred in finding that Plaintiffs motion

14   was based in part on Plaintiff Smith’s incarceration. (ECF No. 37 at 1-2.) But the

15   Magistrate Judge’s order was not based on this finding—it was based on the lack of

16   exceptional circumstances in this case.

17          Plaintiffs further argue that counsel should be appointed based on Epstein v.

18   Bayer, No. 3:98-cv-0758-ECR (VPC), 2006 WL 3313930 (D. Nev. Oct. 24, 2006). (ECF

19   No. 37 at 4-5.) But counsel was not appointed in that case until after the Court granted

20   summary judgment and the Ninth Circuit reversed and remanded. Epstein, 2006 WL

21   3313930, at *1.

22          Plaintiffs discuss numerous discovery issues in their objection (ECF No. 37 at 2-

23   4), but these issues are not relevant to Plaintiffs’ objection.

24          Accordingly, the Court will overrule Plaintiff’s objection.

25   V.     CONCLUSION

26          The Court notes that the parties made several arguments and cited to several

27   cases not discussed above. The Court has reviewed these arguments and cases and

28   ///


                                                    3
1    determines that they do not warrant discussion as they do not affect the outcome of the

2    objection before the Court.

3          It is therefore ordered that Plaintiffs’ objection (ECF No. 37) is overruled.

4          DATED THIS 3rd day of April 2019.

5

6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  4
